Case 6:20-cv-00191-JDK-JDL Document 13 Filed 08/19/20 Page 1 of 2 PageID #: 34



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

CAREY SEBASTIAN JOSEPH, #02199314                §

VS.                                              §               CIVIL ACTION NO. 6:20cv191

DIRECTOR, TDCJ-CID                               §
               ORDER ADOPTING REPORT AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       Petitioner Carey Joseph, a prisoner confined at the Coffield Unit within the Texas

Department of Criminal Justice (TDCJ), proceeding pro se, filed this petition for a writ of habeas

corpus. The petition was referred to United States Magistrate Judge, the Honorable John D. Love,

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

       On July 17, 2020, Judge Love issued a Report recommending that Petitioner’s habeas

petition be dismissed without prejudice for Petitioner’s failure to comply with an order of the

Court (Docket No. 12). Specifically, Judge Love found that Petitioner failed to comply with the

May 24, 2020 order directing him to pay the requisite $5.00 filing fee within thirty days of

receipt (Docket No. 9). A copy of Judge Love’s Report was sent to Petitioner; however, to date,

the Court has received neither objections to the Report nor the $5.00 filing fee. Petitioner has not

communicated with the Court since May 2020.

       Because objections to Judge Love’s Report have not been filed, Petitioner is barred from

de novo review by the District Judge of those findings, conclusions, and recommendations and,

except upon grounds of plain error, from appellate review of the unobjected-to proposed factual

findings and legal conclusions accepted and adopted by the district court. Douglass v. United

Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).




                                                 1
Case 6:20-cv-00191-JDK-JDL Document 13 Filed 08/19/20 Page 2 of 2 PageID #: 35



       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Docket No. 12), is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that the above-styled habeas action is DISMISSED, without prejudice, for

Petitioner’s failure to comply with an order of the Court. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

       So ORDERED and SIGNED this 19th day of August, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
